Case 1:18-cv-04047-LAK Document 94-2 Filed 03/04/19 Page 1 of 35




               Exhibit B
          Case
             Case
               1:18-cv-04047-LAK
                   1:19-cv-01785 Document
                                  Document194-2
                                             FiledFiled
                                                   02/26/19
                                                        03/04/19
                                                              Page
                                                                 Page
                                                                   1 of 217of 35



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 ALBEDO MANAGEMENT LLC ROTH                                  COMPLAINT
 401(K) PLAN, JOSEPH HERMAN, and
 MICHAEL BEN-JACOB                                           JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Albedo Management LLC Roth 401(K) Plan (“Albedo”), Joseph Herman

(“Herman”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
        Case
           Case
             1:18-cv-04047-LAK
                 1:19-cv-01785 Document
                                Document194-2
                                           FiledFiled
                                                 02/26/19
                                                      03/04/19
                                                            Page
                                                               Page
                                                                 2 of 317of 35



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Albedo, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
        Case
           Case
             1:18-cv-04047-LAK
                 1:19-cv-01785 Document
                                Document194-2
                                           FiledFiled
                                                 02/26/19
                                                      03/04/19
                                                            Page
                                                               Page
                                                                 3 of 417of 35



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Ben-

       Jacob, who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
           Case
              Case
                1:18-cv-04047-LAK
                    1:19-cv-01785 Document
                                   Document194-2
                                              FiledFiled
                                                    02/26/19
                                                         03/04/19
                                                               Page
                                                                  Page
                                                                    4 of 517of 35



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 68,907,138, or at

least $10,426,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
        Case
           Case
             1:18-cv-04047-LAK
                 1:19-cv-01785 Document
                                Document194-2
                                           FiledFiled
                                                 02/26/19
                                                      03/04/19
                                                            Page
                                                               Page
                                                                 5 of 617of 35



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Albedo is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 250 West 55th Street, New York, NY 10019, USA. On information and belief,

each participant, or member, of Defendant Albedo is a citizen of a State of the United States. At

all times material to the allegations in this Complaint, Defendant Albedo purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant Herman is a citizen of the State of New York. Defendant Herman was

the sole participant in Defendant Albedo.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Ben-Jacob served as the Authorized Representative

for Defendant Albedo. At times material to the allegations in this Complaint, Defendant Ben-

Jacob worked at a law firm whose offices were located at 250 West 55th Street, New York, NY

10019, the same address listed by Defendant Albedo in its fraudulent refund claims to SKAT.




                                                  5
          Case
             Case
               1:18-cv-04047-LAK
                   1:19-cv-01785 Document
                                  Document194-2
                                             FiledFiled
                                                   02/26/19
                                                        03/04/19
                                                              Page
                                                                 Page
                                                                   6 of 717of 35



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
        Case
           Case
             1:18-cv-04047-LAK
                 1:19-cv-01785 Document
                                Document194-2
                                           FiledFiled
                                                 02/26/19
                                                      03/04/19
                                                            Page
                                                               Page
                                                                 7 of 817of 35



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 54 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
        Case
           Case
             1:18-cv-04047-LAK
                 1:19-cv-01785 Document
                                Document194-2
                                           FiledFiled
                                                 02/26/19
                                                      03/04/19
                                                            Page
                                                               Page
                                                                 8 of 917of 35



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Albedo, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
       CaseCase
            1:18-cv-04047-LAK
                1:19-cv-01785 Document
                              Document 194-2
                                          Filed
                                              Filed
                                                02/26/19
                                                    03/04/19
                                                           Page
                                                              Page
                                                                9 of10
                                                                     17of 35



claimants with respect to the dividend withholding tax refund claims.           Defendant Albedo

represented that Defendant Ben-Jacob was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Albedo’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Albedo represented that non-party Acupay was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Albedo made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 68,907,138, or at least $10,426,000 (US). These refund claims were submitted to

SKAT on the following dates: May 22, 2015 and May 29, 2015.

        38.     In fact, Defendant Albedo did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Albedo on July 6, 2015.

        40.     On information and belief, Defendant Herman caused Defendant Albedo’s

fraudulent claims to be submitted to SKAT. Defendant Herman exerted control over Defendant

Albedo as the plan’s sole participant, and used this control to commit the fraud on SKAT.

        41.     Defendant Herman was the sole participant in three different pension plans that

submitted fraudulent tax refund claims to SKAT. For one of these claimants, non-party Fairlie

Investments LLC Roth 401(K) Plan, Defendant Herman also served as the plan's Authorized

Representative.




                                                 9
       Case
          Case
            1:18-cv-04047-LAK
                1:19-cv-01785 Document
                               Document194-2
                                          FiledFiled
                                                02/26/19
                                                     03/04/19
                                                           Page
                                                              Page
                                                                10 of1117of 35



              3.      The Role of the Claimants’ Authorized Representatives

       42.    Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       43.    Defendant Ben-Jacob executed at the direction of, and on behalf of, Defendant

Albedo a “Special Power of Attorney” dated January 6, 2015, that granted to non-party Acupay

authority “to pursue and file for reductions in rates of tax withholding in [Albedo’s] name for

which [Albedo is] eligible, to oversee this process, and to collect refunds of excess withholding

tax to which [Albedo is] entitled on [Albedo’s] behalf.” Defendant Ben-Jacob described himself

as the “Attorney-in-fact” of Defendant Albedo.

       44.    As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant Ben-Jacob and be subject to his direction and control with respect to

Defendant Albedo’s claims to SKAT.

       45.    Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine of the 277 U.S. claimants that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Albedo. Six of these claimants, including Defendant Albedo,

listed Defendant Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250

West 55th Street, New York, NY 10019 in their fraudulent refund claims to SKAT.

       46.    In addition to Defendant Albedo, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-

Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.


                                                 10
       Case
          Case
            1:18-cv-04047-LAK
                1:19-cv-01785 Document
                               Document194-2
                                          FiledFiled
                                                02/26/19
                                                     03/04/19
                                                           Page
                                                              Page
                                                                11 of1217of 35



               4.      The Role of the Payment Agents

       47.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       48.     By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and authorized representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       49.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       50.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.

       51.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

               5.      The Role of the Broker-Custodians

       52.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to


                                                11
          Case
             Case
               1:18-cv-04047-LAK
                   1:19-cv-01785 Document
                                  Document194-2
                                             FiledFiled
                                                   02/26/19
                                                        03/04/19
                                                              Page
                                                                 Page
                                                                   12 of1317of 35



show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

          53.    By way of example, with respect to Defendant Albedo, one example of an “Income

Advice”:

                 a.      is made out by Old Park Lane Capital PLC;

                 b.      is dated December 9, 2014;

                 c.      purports to certify Defendant Albedo’s ownership of 1,085,287 shares in

          Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

          OMX Copenhagen 20 Index in Denmark; and

                 d.      states an International Securities Identification Number (“ISIN”) for

          Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

          code that uniquely identifies securities for trading and settlement purposes.

          54.    Defendant Albedo never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                                  (Fraud – Against All Defendants)

          55.    SKAT repeats and realleges paragraphs 1 through 54 above as if fully set forth

herein.

          56.    Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 52 through 54

to support claims for withholding tax refund payments.




                                                   12
          Case
             Case
               1:18-cv-04047-LAK
                   1:19-cv-01785 Document
                                  Document194-2
                                             FiledFiled
                                                   02/26/19
                                                        03/04/19
                                                              Page
                                                                 Page
                                                                   13 of1417of 35



          57.   Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          58.   In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 68,907,138, or at least $10,426,000 (US), and thereby

suffered damages of that amount, plus interest.

          59.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                            COUNT II

                    (Aiding and Abetting Fraud – Against All Defendants)

          60.   SKAT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.   As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          62.   As alleged in paragraphs 26 through 54 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          63.   The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          64.   The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 54 above.

          65.   As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          66.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.


                                                  13
          Case
             Case
               1:18-cv-04047-LAK
                   1:19-cv-01785 Document
                                  Document194-2
                                             FiledFiled
                                                   02/26/19
                                                        03/04/19
                                                              Page
                                                                 Page
                                                                   14 of1517of 35



                                           COUNT III

                          (Payment By Mistake – Against All Defendants)

          67.   SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.    This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          69.   SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          70.   SKAT’s mistaken belief was material to its decision to pay the claims.

          71.   SKAT suffered a loss as a result of its mistaken payments.

          72.   The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                           COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          73.   SKAT repeats and realleges paragraphs 1 through 72 above as if fully set forth

herein.

          74.   This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          75.   By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          76.   SKAT suffered a loss because of the Defendants’ unjust enrichment.




                                                  14
          Case
             Case
               1:18-cv-04047-LAK
                   1:19-cv-01785 Document
                                  Document194-2
                                             FiledFiled
                                                   02/26/19
                                                        03/04/19
                                                              Page
                                                                 Page
                                                                   15 of1617of 35



          77.   The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                            COUNT V

                      (Money Had & Received – Against All Defendants)

          78.   SKAT repeats and realleges paragraphs 1 through 77 above as if fully set forth

herein.

          79.   As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          80.   It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                           COUNT VI

                    (Negligent Misrepresentation – Against All Defendants)

          81.   SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.   Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          83.   Defendants made material misstatements described in paragraphs 29-30, 37, and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Albedo to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.




                                                 15
       Case
          Case
            1:18-cv-04047-LAK
                1:19-cv-01785 Document
                               Document194-2
                                          FiledFiled
                                                02/26/19
                                                     03/04/19
                                                           Page
                                                              Page
                                                                16 of1717of 35



       84.    Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

       85.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 68,907,138, or at least

$10,426,000 (US), plus interest.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

       1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

              misrepresentation, the damages sustained by SKAT as a result of the Defendants’

              wrongful acts, plus pre-judgment interest, fees, costs and expenses.

       2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

              had and received, the damages sustained or the amounts by which the Defendants

              were paid by mistake or unjustly enriched, or by which the Defendants received

              money to which they were not entitled, plus pre-judgment interest, fees, costs and

              expenses.

       3.     For Counts I and II, punitive damages.

       4.     The costs of this action.

       5.     All other and further relief that is just and proper.




                                                16
Case
   Case
     1:18-cv-04047-LAK
         1:19-cv-01785 Document
                        Document194-2
                                   FiledFiled
                                         02/26/19
                                              03/04/19
                                                    Page
                                                       Page
                                                         17 of1817of 35



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah. L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         17
         CaseCase
              1:18-cv-04047-LAK
                  1:19-cv-01795 Document
                                Document 194-2
                                            Filed
                                                Filed
                                                  02/26/19
                                                      03/04/19
                                                             Page
                                                                Page
                                                                  1 of19
                                                                       17of 35



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 26, 2019

 ALBEDO MANAGEMENT LLC ROTH                                  COMPLAINT
 401(K) PLAN, JOSEPH HERMAN, and
 MICHAEL BEN-JACOB                                           JURY TRIAL DEMANDED

                                     Defendants.



         Plaintiff Skatteforvaltningen1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Albedo Management LLC Roth 401(K) Plan (“Albedo”), Joseph Herman

(“Herman”), and Michael Ben-Jacob (“Ben-Jacob”) as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
       CaseCase
            1:18-cv-04047-LAK
                1:19-cv-01795 Document
                              Document 194-2
                                          Filed
                                              Filed
                                                02/26/19
                                                    03/04/19
                                                           Page
                                                              Page
                                                                2 of20
                                                                     17of 35



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Albedo, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia.       Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
       CaseCase
            1:18-cv-04047-LAK
                1:19-cv-01795 Document
                              Document 194-2
                                          Filed
                                              Filed
                                                02/26/19
                                                    03/04/19
                                                           Page
                                                              Page
                                                                3 of21
                                                                     17of 35



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant Ben-

       Jacob, who, among other things, executed at the direction of, and on behalf of, the claimants

       documents authorizing the Payment Agents to submit the claimants’ tax refund claims and

       to receive from SKAT payments in respect of those claims;




                                                  3
          CaseCase
               1:18-cv-04047-LAK
                   1:19-cv-01795 Document
                                 Document 194-2
                                             Filed
                                                 Filed
                                                   02/26/19
                                                       03/04/19
                                                              Page
                                                                 Page
                                                                   4 of22
                                                                        17of 35



                   b.      The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.      The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 68,907,138, or at

least $10,426,000 (US)2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
       CaseCase
            1:18-cv-04047-LAK
                1:19-cv-01795 Document
                              Document 194-2
                                          Filed
                                              Filed
                                                02/26/19
                                                    03/04/19
                                                           Page
                                                              Page
                                                                5 of23
                                                                     17of 35



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Albedo is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 250 West 55th Street, New York, NY 10019, USA. On information and belief,

each participant, or member, of Defendant Albedo is a citizen of a State of the United States. At

all times material to the allegations in this Complaint, Defendant Albedo purported to be a trust

forming part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

United States Internal Revenue Code, exempt from taxation under section 501(a) of the United

States Internal Revenue Code, and resident of the United States of America for purposes of U.S.

taxation.

       18.     Defendant Herman is a citizen of the State of New York. Defendant Herman was

the sole participant in Defendant Albedo.

       19.     Defendant Ben-Jacob is a citizen of the State of New York. At all times material

to the allegations in this Complaint, Defendant Ben-Jacob served as the Authorized Representative

for Defendant Albedo. At times material to the allegations in this Complaint, Defendant Ben-

Jacob worked at a law firm whose offices were located at 250 West 55th Street, New York, NY

10019, the same address listed by Defendant Albedo in its fraudulent refund claims to SKAT.




                                                  5
          CaseCase
               1:18-cv-04047-LAK
                   1:19-cv-01795 Document
                                 Document 194-2
                                             Filed
                                                 Filed
                                                   02/26/19
                                                       03/04/19
                                                              Page
                                                                 Page
                                                                   6 of24
                                                                        17of 35



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          20.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          21.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          22.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          23.     A double taxation treaty between Denmark and the United States3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          24.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          25.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
       CaseCase
            1:18-cv-04047-LAK
                1:19-cv-01795 Document
                              Document 194-2
                                          Filed
                                              Filed
                                                02/26/19
                                                    03/04/19
                                                           Page
                                                              Page
                                                                7 of25
                                                                     17of 35



       B.      The Fraudulent Scheme

       26.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 33 through 54 below.

               1.     The Fraudulent Refund Claims Process

       27.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       28.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       29.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
       CaseCase
            1:18-cv-04047-LAK
                1:19-cv-01795 Document
                              Document 194-2
                                          Filed
                                              Filed
                                                02/26/19
                                                    03/04/19
                                                           Page
                                                              Page
                                                                8 of26
                                                                     17of 35



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       30.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       31.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       32.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       33.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       34.       Each of the claimants, including Defendant Albedo, made withholding tax refund

claims through their Payment Agents, as described in paragraph 29, above.

       35.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
       CaseCase
            1:18-cv-04047-LAK
                1:19-cv-01795 Document
                              Document 194-2
                                          Filed
                                              Filed
                                                02/26/19
                                                    03/04/19
                                                           Page
                                                              Page
                                                                9 of27
                                                                     17of 35



claimants with respect to the dividend withholding tax refund claims.           Defendant Albedo

represented that Defendant Ben-Jacob was its Authorized Representative and agent who had

authority to act on its behalf with respect to Defendant Albedo’s claims.

        36.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Albedo represented that non-party Acupay was its agent and had authority to act on its behalf with

respect to its claims.

        37.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Albedo made

fifteen (15) separate withholding tax refund claims, and represented that it was entitled to refunds

totaling DKK 68,907,138, or at least $10,426,000 (US). These refund claims were submitted to

SKAT on the following dates: May 22, 2015 and May 29, 2015.

        38.     In fact, Defendant Albedo did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        39.     Based on the false refund claims listed in paragraph 37, SKAT made payments to

Defendant Albedo on July 6, 2015.

        40.     On information and belief, Defendant Herman caused Defendant Albedo’s

fraudulent claims to be submitted to SKAT. Defendant Herman exerted control over Defendant

Albedo as the plan’s sole participant, and used this control to commit the fraud on SKAT.

        41.     Defendant Herman was the sole participant in three different pension plans that

submitted fraudulent tax refund claims to SKAT. For one of these claimants, non-party Fairlie

Investments LLC Roth 401(K) Plan, Defendant Herman also served as the plan's Authorized

Representative.




                                                 9
       Case
          Case
            1:18-cv-04047-LAK
                1:19-cv-01795 Document
                               Document194-2
                                          FiledFiled
                                                02/26/19
                                                     03/04/19
                                                           Page
                                                              Page
                                                                10 of2817of 35



              3.      The Role of the Claimants’ Authorized Representatives

       42.    Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       43.    Defendant Ben-Jacob executed at the direction of, and on behalf of, Defendant

Albedo a “Special Power of Attorney” dated January 6, 2015, that granted to non-party Acupay

authority “to pursue and file for reductions in rates of tax withholding in [Albedo’s] name for

which [Albedo is] eligible, to oversee this process, and to collect refunds of excess withholding

tax to which [Albedo is] entitled on [Albedo’s] behalf.” Defendant Ben-Jacob described himself

as the “Attorney-in-fact” of Defendant Albedo.

       44.    As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant Ben-Jacob and be subject to his direction and control with respect to

Defendant Albedo’s claims to SKAT.

       45.    Defendant Ben-Jacob signed Power of Attorney documents as the Authorized

Representative for at least nine of the 277 U.S. claimants that pretended to own shares in Danish

companies listed on the OMX Copenhagen 20 Index and that fraudulently requested tax refunds

from SKAT, including Defendant Albedo. Six of these claimants, including Defendant Albedo,

listed Defendant Ben-Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250

West 55th Street, New York, NY 10019 in their fraudulent refund claims to SKAT.

       46.    In addition to Defendant Albedo, at least 33 other claimants that pretended to own

shares in Danish companies listed on the OMX Copenhagen 20 Index also listed Defendant Ben-

Jacob’s office addresses of 425 Park Avenue, New York, NY 10022 or 250 West 55th Street, New

York, NY 10019 in the fraudulent tax refund claims they submitted to SKAT.


                                                 10
       Case
          Case
            1:18-cv-04047-LAK
                1:19-cv-01795 Document
                               Document194-2
                                          FiledFiled
                                                02/26/19
                                                     03/04/19
                                                           Page
                                                              Page
                                                                11 of2917of 35



               4.      The Role of the Payment Agents

       47.     The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

       48.     By means of the Power of Attorney described in paragraphs 42-43 above, each

claimant and authorized representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

       49.     With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 29 above.

       50.     In connection with each Claim Form, the Payment Agent:

               a.      provided its email address as the contact address for the claimant on whose

       behalf it was acting;

               b.      signed and stamped the form, and stated it was applying on behalf of the

       claimant;

               c.      enclosed the Power of Attorney executed by the claimant’s Authorized

       Representative; and

               d.      requested that SKAT pay the claim to its bank account.

       51.     As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

               5.      The Role of the Broker-Custodians

       52.     Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to


                                                11
          Case
             Case
               1:18-cv-04047-LAK
                   1:19-cv-01795 Document
                                  Document194-2
                                             FiledFiled
                                                   02/26/19
                                                        03/04/19
                                                              Page
                                                                 Page
                                                                   12 of3017of 35



show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

          53.    By way of example, with respect to Defendant Albedo, one example of an “Income

Advice”:

                 a.      is made out by Old Park Lane Capital PLC;

                 b.      is dated December 9, 2014;

                 c.      purports to certify Defendant Albedo’s ownership of 1,085,287 shares in

          Coloplast-B (a genuine company), whose shares were (and are) publicly traded on the

          OMX Copenhagen 20 Index in Denmark; and

                 d.      states an International Securities Identification Number (“ISIN”) for

          Coloplast-B shares as “DK0060448595”. An ISIN is a twelve-character alpha-numeric

          code that uniquely identifies securities for trading and settlement purposes.

          54.    Defendant Albedo never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.

                                       CAUSES OF ACTION

                                              COUNT I

                                  (Fraud – Against All Defendants)

          55.    SKAT repeats and realleges paragraphs 1 through 54 above as if fully set forth

herein.

          56.    Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 29-30, 37, and 52 through 54

to support claims for withholding tax refund payments.




                                                   12
          Case
             Case
               1:18-cv-04047-LAK
                   1:19-cv-01795 Document
                                  Document194-2
                                             FiledFiled
                                                   02/26/19
                                                        03/04/19
                                                              Page
                                                                 Page
                                                                   13 of3117of 35



          57.   Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          58.   In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 68,907,138, or at least $10,426,000 (US), and thereby

suffered damages of that amount, plus interest.

          59.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                            COUNT II

                    (Aiding and Abetting Fraud – Against All Defendants)

          60.   SKAT repeats and realleges paragraphs 1 through 59 above as if fully set forth

herein.

          61.   As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          62.   As alleged in paragraphs 26 through 54 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.

          63.   The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          64.   The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 26 through 54 above.

          65.   As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          66.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.


                                                  13
          Case
             Case
               1:18-cv-04047-LAK
                   1:19-cv-01795 Document
                                  Document194-2
                                             FiledFiled
                                                   02/26/19
                                                        03/04/19
                                                              Page
                                                                 Page
                                                                   14 of3217of 35



                                           COUNT III

                          (Payment By Mistake – Against All Defendants)

          67.   SKAT repeats and realleges paragraphs 1 through 66 above as if fully set forth

herein.

          68.    This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          69.   SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          70.   SKAT’s mistaken belief was material to its decision to pay the claims.

          71.   SKAT suffered a loss as a result of its mistaken payments.

          72.   The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.

                                           COUNT IV

                          (Unjust Enrichment – Against All Defendants)

          73.   SKAT repeats and realleges paragraphs 1 through 72 above as if fully set forth

herein.

          74.   This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          75.   By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          76.   SKAT suffered a loss because of the Defendants’ unjust enrichment.




                                                  14
          Case
             Case
               1:18-cv-04047-LAK
                   1:19-cv-01795 Document
                                  Document194-2
                                             FiledFiled
                                                   02/26/19
                                                        03/04/19
                                                              Page
                                                                 Page
                                                                   15 of3317of 35



          77.   The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                            COUNT V

                      (Money Had & Received – Against All Defendants)

          78.   SKAT repeats and realleges paragraphs 1 through 77 above as if fully set forth

herein.

          79.   As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          80.   It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.

                                           COUNT VI

                    (Negligent Misrepresentation – Against All Defendants)

          81.   SKAT repeats and realleges paragraphs 1 through 80 above as if fully set forth

herein.

          82.   Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          83.   Defendants made material misstatements described in paragraphs 29-30, 37, and 52

through 54 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Albedo to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.




                                                 15
       Case
          Case
            1:18-cv-04047-LAK
                1:19-cv-01795 Document
                               Document194-2
                                          FiledFiled
                                                02/26/19
                                                     03/04/19
                                                           Page
                                                              Page
                                                                16 of3417of 35



       84.    Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

       85.     SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 68,907,138, or at least

$10,426,000 (US), plus interest.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

       1.     For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

              misrepresentation, the damages sustained by SKAT as a result of the Defendants’

              wrongful acts, plus pre-judgment interest, fees, costs and expenses.

       2.     For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

              had and received, the damages sustained or the amounts by which the Defendants

              were paid by mistake or unjustly enriched, or by which the Defendants received

              money to which they were not entitled, plus pre-judgment interest, fees, costs and

              expenses.

       3.     For Counts I and II, punitive damages.

       4.     The costs of this action.

       5.     All other and further relief that is just and proper.




                                                16
Case
   Case
     1:18-cv-04047-LAK
         1:19-cv-01795 Document
                        Document194-2
                                   FiledFiled
                                         02/26/19
                                              03/04/19
                                                    Page
                                                       Page
                                                         17 of3517of 35



                                JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                              Respectfully submitted,



                                              HUGHES HUBBARD & REED LLP


                                               s/ Sarah. L. Cave
                                              William R. Maguire
                                              Marc A. Weinstein
                                              Sarah L. Cave
                                              John T. McGoey
                                              One Battery Park Plaza
                                              New York, New York 10004-1482
                                              (212) 837-6000 (t)
                                              (212) 422-4726 (f)
                                              Bill.maguire@hugheshubbard.com
                                              Marc.weinstein@hugheshubbard.com
                                              Sarah.cave@hugheshubbard.com
                                              John.mcgoey@hugheshubbard.com

                                              Counsel for Plaintiff Skatteforvaltningen
                                              (Customs and Tax Administration of the
                                              Kingdom of Denmark)




                                         17
